Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 1 of 8 PageID #: 39




                                                            19cv1965




                                             Douglas C. Palmer


    4/4/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 2 of 8 PageID #: 40
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 3 of 8 PageID #: 41




                                                        19cv1965




                                            Douglas C. Palmer


   4/4/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 4 of 8 PageID #: 42
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 5 of 8 PageID #: 43




                                                         19cv1965




                                             Douglas C. Palmer


   4/4/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 6 of 8 PageID #: 44
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 7 of 8 PageID #: 45




                                                         19cv1965




                                             Douglas C. Palmer


    4/4/2019                                 //s/Priscilla Bowens
Case 1:19-cv-01965-ENV-PK Document 2 Filed 04/04/19 Page 8 of 8 PageID #: 46
